Citation Nr: 1530264	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES

1.  Whether a timely substantive appeal was received to a March 1995 rating decision that denied service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury, and that denied a compensable rating for chondromalacia of the right knee.

2.  Entitlement to service connection for residuals of a right ankle injury

3.  Entitlement to service connection for residuals of exposure to Agent Orange.

4.  Entitlement to service connection for disequilibrium.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome.

8.  Entitlement to service connection for a left knee injury.

9.   Entitlement to service connection for a left foot injury.

10.  Entitlement to a compensable rating for chondromalacia of the right knee


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 1994. 

These matters came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana (the March 1995 decision) and the Atlanta, Georgia RO which determined that the substantive appeal as to the March 1995 rating decision that denied service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury, and a compensable rating for chondromalacia of the right knee, was not received in a timely manner.  In April 2015, the Veteran testified before the undersigned at a Board hearing via videoconference from the Atlanta, Georgia RO.

The issues numbered 2 through 10 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a rating decision in March 1995, the RO denied service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and denied a compensable rating for chondromalacia of the right knee.  

2.  In March 1995, the Veteran filed a notice of disagreement.  

3.  In May 2009, the RO furnished the Veteran a statement of the case.

4.  The Veteran subsequently timely perfected an appeal as to the denial of service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and a compensable rating for chondromalacia of the right knee.  


CONCLUSION OF LAW

The Veteran perfected his appeal to the March 1995 denial of service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and a compensable rating for chondromalacia of the right knee.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement and completed by a Substantive Appeal after an statement of the case has been furnished.  See 38 C.F.R. § 20.200.  Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the RO within one year from the date that that RO mails notice of the determination to him or her.  Otherwise, that determination will become final. The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

After a timely notice of disagreement is filed, the RO is to take such review action as is appropriate and, if the matter is not resolved to the claimant's satisfaction, issue a statement of the case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once a statement of the case is issued, the claimant must then file a Substantive Appeal within 60 days from the date the statement of the case is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

In a rating decision in March 1995, the RO denied service connection for: residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and denied a compensable rating for chondromalacia of the right knee.  In March 1995, the Veteran filed a notice of disagreement.  The RO failed to act on the notice of disagreement.  

In a June 2008 Board decision, the Board noted the facts as set forth above and determined that the RO should issue a statement of the case in accordance with Manlincon v. West 12 Vet. App. 238 (1999).  

In May 2009, the RO furnished the Veteran a statement of the case addressing the claims of service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and a compensable rating for chondromalacia of the right knee.  

During the same time frame, the Veteran was seeking service connection for peripheral neuropathy of the upper extremities as well as higher ratings for peripheral neuropathy of the lower extremities.  

In August 2009, a Veterans Law Judge granted an extension until October 23, 2009 to submit evidence and argument in conjunction with his appeal.  Although this letter appears to have been in regard to the other issues on appeal, the Veteran testified that he believed this letter pertained to the issues of service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and a compensable rating for chondromalacia of the right knee.  A review of the letter shows that no specific issue was identified; thus, it is reasonable for the Veteran to interpret this letter as pertaining to all of the issues that he was pursuing at that time.  He has provided sworn testimony and written statements attesting to the fact that he was out of town when the packet arrived; that he had telephone contact with VA to request an extension to file his substantive appeal; and has indicated that he thought the August 2009 letter was written confirmation that his request for extension of the filing time had been granted.  See, e.g., April 2015 Board hearing testimony; see also November 2012 Report of Contact; April 2012 correspondence from Veteran; June 2009 Report of Contact.  It is also clear from the numerous submissions of the Veteran in July and August 2009 that he intended to pursue and perfect his appeal of the disabilities at issue.

Prior to the October 23, 2009 date, in September 2009, the Veteran completed his formal appeal as to the issues of service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and a compensable rating for chondromalacia of the right knee.  

The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003); see also Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  However, while the Board recognizes that Percy indicates that substantive appeals may be accepted when untimely if circumstances warrant, and the Board notes that the AOJ has not waived the timeliness issue, the Board finds that given the confusion in this case as to the request and disposition of the extension request, as evidenced by the numerous items of evidence contemporaneous to the time period in question as well as the Veteran's testimony, the Board finds there is a compelling reason in this case to accept this appeal. 


ORDER

An appeal was timely perfected as to the March 1995 denial of service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and a compensable rating for chondromalacia of the right knee; and thus the appeal is granted.


REMAND

As set forth above, the Board has determined that an appeal was timely perfected as to the March 1995 denial of service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and a compensable rating for chondromalacia of the right knee.  As such, the AOJ should take appropriate action to address these issues on the merits, including sending a VCAA notice as to all issues.  The Board notes that subsequent to the March 1995 decision, the Veteran's right knee disability was assigned a 10 percent rating July 22, 2003, and a 40 percent rating from April 26, 2011.  Thus, the AOJ should consider staged ratings with regard to the higher rating issue for the right knee.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury; and a compensable rating for chondromalacia of the right knee on the merits, to include issuing VCAA notice as to all issues.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


